DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received August 23, 2022 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. 

Response to Arguments
The Applicant’s arguments and remarks received August 23, 2022  have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the July 22, 2022 Non-Final Rejection are accordingly withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yalei Sun on September 8, 2022.
Claim 1 has been amended as follows: 
1. 	(Currently Amended) A lithium-ion battery comprising a positive electrode plate, a negative electrode plate, a separator and an electrolyte, the positive electrode plate comprising a positive current collector and a positive film, the positive film being provided on at least one surface of the positive current collector and comprising a positive active material, the negative electrode plate comprising a negative current collector and a negative film, the negative film being provided on at least one surface of the negative current collector and comprising a negative active material;
wherein
the positive active material comprises a material having a chemical formula of LiaNixCoyMzO2, 0.95≤a≤1.2, x>0, y≥0, z≥0, M is one or two selected from a group consisting of Mn and Al;
a porosity of the positive film is 20%~30%;
the negative active material comprises a graphite material;
the lithium-ion battery satisfies a relationship  62%≤KYa/(KYa+KYc)×100%≤68%;
KYa=10/ρa, ρa represents a compacted density of a powder of the negative active material under a pressure of 2000 kg, and a unit of ρa is g/cm3;
KYc=10/ρc, ρc represents a compacted density of a powder of the positive active material under a pressure of 2000 kg, and a unit of ρc is g/cm3; [[and]]
the positive active material satisfies 3.02 cm3/g ≤KYc ≤3.40 cm3/g; and
the negative active material satisfies 5.35 cm3/g≤KYa≤6.64 cm3/g.

Allowable Subject Matter
Claims 1, 6-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art US20150086840A1 (Takami) in further in view of US20100019194A1 (Fujiwara) and English translation of  CN104779413A (YE BAIQING) and US20030134200A1 (Tanaka )does not disclose or suggest the claimed:
A lithium-ion battery comprising a positive electrode plate, a negative electrode plate, a separator and an electrolyte, the positive electrode plate comprising a positive current collector and a positive film, the positive film being provided on at least one surface of the positive current collector and comprising a positive active material, the negative electrode plate comprising a negative current collector and a negative film, the negative film being provided on at least one surface of the negative current collector and comprising a negative active material;
wherein
the positive active material comprises a material having a chemical formula of LiaNixCoyMzO2, 0.95≤a≤1.2, x>0, y≥0, z≥0, M is one or two selected from a group consisting of Mn and Al;
a porosity of the positive film is 20%~30%;
the negative active material comprises a graphite material;
the lithium-ion battery satisfies a relationship  62%≤KYa/(KYa+KYc)×100%≤68%;
KYa=10/ρa, ρa represents a compacted density of a powder of the negative active material under a pressure of 2000 kg, and a unit of ρa is g/cm3;
KYc=10/ρc, ρc represents a compacted density of a powder of the positive active material under a pressure of 2000 kg, and a unit of ρc is g/cm3; [[and]]
the positive active material satisfies 3.02 cm3/g ≤KYc ≤3.40 cm3/g; and
the negative active material satisfies 5.35 cm3/g≤KYa≤6.64 cm3/g.

Applicants disclosure, specifically Table 1 and [0091-0094], further provides unexpected and improved results for the lithium ion battery when the negative active material satisfies 5.35 cm3/g≤KYa≤6.64 cm3/g. Additionally, the specification teaches when the lithium-ion battery was designed, by reasonably matching the relationship between the anti-compression capability of the positive active material and the anti-compression capability of the negative active material, the dramatic increase of the expansion force in the lithium-ion battery caused by the excessive squeeze between the positive electrode plate and the negative electrode plate might be avoided, both the positive electrode plate and the negative electrode plate had good structural integrity and good electrolyte infiltration capability, which not only improved the dynamics performance of the lithium-ion battery, but also significantly elongated the cycle life of the lithium-ion battery. 
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729